02/24/2022



                                                                                  Case Number: DA 20-0613



        IN THE SUPREME COURT OF THE STATE OF MONTANA

                          No. DA 20-0613
____________________________________________________________

JASON D. FRANKS,

      Petitioner and Appellant,

v.

STATE OF MONTANA,

      Respondent and Appellee.


                                     ORDER


      Upon consideration of Unopposed Motion for Extension of Time to File

Reply to Brief of Appellee, and good cause appearing;


      IT IS HEREBY ORDERED that Appellant is granted an extension of time

to and including March 24, 2022, within which to prepare, file, and serve Reply to

Brief of Appellee. No further extension will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           February 24 2022